PER CURIAM:
Reginald Lamont Ussery appeals the district court’s orders denying relief on his motion to compel the government to file a Fed.R.Crim.P. 35(b) motion on his behalf and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Ussery, No. CR-94-95 (E.D.N.C. July 12 & 29, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED